Exhibit 32 Certification Pursuant to Section 18 U.S.C. Section 1350 In connection with the filing of the Quarterly Report on Form 10-Q for the quarter ended March 31, 2012 (the “Report”) by Kirby Corporation (the “Company”), each of the undersigned hereby certifies that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /S/ JOSEPH H. PYNE Joseph H. Pyne Chairman of the Board and Chief Executive Officer /S/ DAVID W. GRZEBINSKI David W. Grzebinski Executive Vice President and Chief Financial Officer Dated:May 3, 2012
